Case 18-55697-lrc   Doc 15    Filed 04/11/18 Entered 04/11/18 14:46:33   Desc Main
                              Document      Page 1 of 3




                 UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

IN RE:                                 )
                                       )   CHAPTER 13
CASSANDRA JOHNSON                      )
LANDRY,                                )   CASE NO. 18-55697-LRC
                                       )
                    Debtor.            )   JUDGE LISA RITCHEY CRAIG
                                       )

                   NOTICE OF APPEARANCE AND
               REQUEST FOR SERVICE OF ALL NOTICES

      PLEASE TAKE NOTICE that pursuant to Bankruptcy Rule 9010(b),

Gregory M. Taube of Nelson Mullins Riley & Scarborough LLP, hereby enters his

appearance as counsel for ReadyCap Lending, LLC, in the above-styled case and

further requests service of papers pursuant to Bankruptcy Rules 2002 and 3017(a).

The undersigned counsel hereby puts all parties in interest on notice that he

requests that the Clerk of the Court place the undersigned counsel on the Master

Service List in this case and that all counsel of record provide the undersigned

counsel with copies of all notices, pleadings and other filings made in the above-

captioned matter including, without limitation, notices of any applications,

complaint, demand, hearing, motion, order, pleadings, or request, formal or

informal, whether transmitted or conveyed by mail, telephone or otherwise. The
Case 18-55697-lrc   Doc 15   Filed 04/11/18 Entered 04/11/18 14:46:33   Desc Main
                             Document      Page 2 of 3




Clerk and all counsel of record are requested to direct all written or telephone

correspondence to the undersigned counsel at the following address and telephone

number:

                         Gregory M. Taube
                         Nelson Mullins Riley & Scarborough LLP
                         201 17th Street, NW, Suite 1700
                         Atlanta, Georgia 30363
                         (404) 322-6000 (Phone)
                         (404) 322-6050 (Fax)
                         greg.taube@nelsonmullins.com

      This 11th day of April, 2018.


                                      /s/ Gregory M. Taube
                                      Gregory M. Taube
                                      Georgia Bar No. 699166

                                      Attorney for ReadyCap Lending, LLC

NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street, NW, Suite 1700
Atlanta, Georgia 30363
(404) 322-6000 (Phone)
(404) 322-6050 (Fax)
greg.taube@nelsonmullins.com




                                        2
Case 18-55697-lrc   Doc 15   Filed 04/11/18 Entered 04/11/18 14:46:33     Desc Main
                             Document      Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day served the within and foregoing NOTICE

OF APPEARANCE AND REQUEST FOR SERVICE OF ALL NOTICES by

depositing a copy of same in the United States Mail in a properly addressed

envelope with sufficient postage affixed thereto to ensure delivery to the following:


Cassandra Johnson Landry                  Melissa J. Davey
869 Natchez Valley Trace                  Melissa J. Davey, Standing Ch 13
Grayson, GA 30017                         Trustee
                                          260 Peachtree Street, NW, Suite 200,
                                          Atlanta, GA 30303

      This 11th day of April, 2018.

                                       /s/ Gregory M. Taube
                                       Gregory M. Taube
                                       Georgia Bar No. 699166

                                       Attorney for ReadyCap Lending, LLC

NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street, NW, Suite 1700
Atlanta, Georgia 30363
(404) 322-6000 (Phone)
(404) 322-6050 (Fax)
greg.taube@nelsonmullins.com




                                         3
